Citation Nr: 1022955	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death as the result of ischemic heart disease as 
either the principle or contributing cause.

2.  Entitlement to service connection for the cause of the 
Veteran's death from a principle or contributing cause other 
than ischemic heart disease.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to accrued benefits based on a claim of 
service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1961 and from July 1966 to July 1971.  Service 
personnel records show he was awarded the Combat Medic Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas in which service connection for the cause 
of the Veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318 was denied.

The Appellant testified before the undersigned Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file. 

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

In May 2010, the appellant and her witness presented three 
theories as to why they believed the cause of the Veteran's 
death should be granted:  1) that the Veteran had a heart 
condition that was the result of the Veteran's active service 
and contributed to his death; 2) that the Veteran had PTSD, 
that this condition should have been service-connected, and 
that it contributed to his death; and 3) that the Veteran was 
treated with neglect when hospitalized at the VA Medical 
Center (VAMC) in Waco, Texas, and that this neglect 
contributed to his death.

In support of their claims, the appellant and her witnesses 
provided the May 2010 statement of the Veteran's son, who is 
an MD and a Diplomate of the American Board of Internal 
Medicine.  The Veteran's son stated that the Veteran 
exhibited signs and symptoms that indicated he was suffering 
from ischemic heart disease prior to his death.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, VA will issue 
regulations through notice and comment rule-making procedures 
to establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  Accordingly, the Board must 
stay action on claim for entitlement to service connection 
for the cause of the Veteran's death as the result of 
ischemic heart disease as either the principle or 
contributing cause, as this claim may be affected by these 
new presumptions.  Once the planned final regulations are 
published, the adjudication of this claim will be resumed.  
The issues are thus recharacterized as presented on the first 
page of this decision.

The appellant's testimony and that of her witnesses 
concerning neglect is accepted as a claim for entitlement to 
cause of the Veteran's death under 38 U.S.C.A. § 1151.  
This issue is has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

The issues of service connection for the Veteran's death from 
a principle or contributing cause other than ischemic heart 
disease, and of entitlement to DIC under 38 U.S.C.A. § 1318 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim to reopen the 
previously denied claim for service connection for PTSD was 
pending.

2.  The RO previously denied entitlement to service 
connection for PTSD in a December 2002 rating decision.

3.  Evidence received since the December 2002 rating decision 
and of record at the time of the Veteran's death relates 
directly and substantially to the specific matter under 
consideration, is not cumulative or redundant, and by itself 
is so significant that it must be considered in order to 
fairy decide the merits of the claim.

3.  The evidence of record at the time of the Veteran's death 
establishes that the Veteran served under combat conditions 
in Korea and Vietnam, that he was diagnosed with PTSD, and 
that his symptoms of PTSD were associated with stressors he 
experienced during his active military service.

4.  The appellant filed a claim for accrued benefits within 
the year following the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for PTSD for the purposes 
of accrued benefits have been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107, 5108, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.156, 3.322, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Accrued Benefits

Within the year following his death, the appellant submitted 
a claim for entitlement to service connection for the cause 
of the Veteran's death, including for entitlement to DIC 
under 38 U.S.C.A. § 1318 and for accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirement to which the veteran would have been bound had he 
survived to have his claim finally decided.

In order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. § 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

Generally, only evidence contained in the claims file at the 
time of the Veteran's death may be considered.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on the date of death.

The appellant's claim for accrued benefits stems from the 
Veteran's claim for service connection for PTSD.  Service 
connection was previously denied for PTSD in a December 2002 
rating decision on the basis that the medical evidence did 
not show that the Veteran was diagnosed with PTSD.  A report 
of VA examination conducted in October 2002 showed that the 
Veteran described what the examiner noted were possible 
visual hallucinations, i.e., someone passing by or lined up 
waiting for him, and nightmares, i.e., people waiting in line 
to see him at sick call.  However, the Veteran described his 
nightmares less as dreams of traumatic events and more as 
recollections that go back to his time as a medic.  The 
Veteran stated the aid stations where he was stationed would 
receive mortar rounds and were targeted for the landing areas 
and helicopters, but he never felt very directly threatened 
or in great danger.  He further stated he had sustained a 
mortar fragment injury to his leg in combat, but related that 
it did not affect his functioning in a significant way.  The 
examiner observed the Veteran exhibit avoidant behavior but 
did not find the Veteran to manifest PTSD.  No disorder was 
diagnosed in AXIS I or AXIS II.  In AXIS III, a psychotic 
disorder, not otherwise specific and dementia, not otherwise 
specified were diagnosed.  The RO provided notice of the 
December 2002 rating decision to the Veteran by letter dated 
in the same month.  The Veteran did not file a timely notice 
of disagreement as to either issue.  The December 2002 rating 
decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the December 2002 rating decision, and at the time of 
the Veteran's death, the record contained medical evidence 
that the Veteran had been diagnosed with PTSD that was 
related to his active military service.  In April 2005 the RO 
received the "Statement of Attending Physician" signed by 
the Veteran's private treating medical doctor (MD) indicating 
that the Veteran had frequent hallucinations and flashbacks 
related to military service.  VA hospital admission entries 
for nursing home treatment dated in February and March 2006 
shows that the Veteran was diagnosed with a history of 
dementia and PTSD.  In April 2006 he was again admitted to a 
hospital with diagnoses of severe dementia and PTSD.  Further 
VA treatment entries report lay statements provided by the 
Veteran's spouse and children describing the Veteran having 
nightmares, becoming combative and agitated because he thinks 
he is fighting "the enemy," and thinking he is at war.  In 
May 2006, a psychiatry discharge follow-up entry establishes 
AXIS I diagnoses of dementia not otherwise specified and PTSD 
by an MD/psychiatrist.  The entry was acknowledged by two 
other MDs/psychiatrists.  

This evidence is not only new and material in that it was not 
previously of record and shows the Veteran was diagnosed with 
PTSD with symptoms associated with stressors related to the 
Veteran's active military service; but the private medical 
statement and VA hospital admission entries also provide the 
basis for an informal claim to reopen the previously denied 
claim for service connection for PTSD under 38 C.F.R. 
§ 3.157(b)(1) and (2). 

Accordingly, the Board finds that a claim for benefits was 
pending at the time of the Veteran's death, and that 
reopening the claim for service connection for PTSD is 
warranted. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-
9. (2002).

In the present case, the claims file at the time of the 
Veteran's death contained the April 2005 private medical 
statement indicating that the Veteran manifested frequent 
hallucinations and flashbacks related to military service; 
the May 2006 diagnosis of PTSD made and concurred in by three 
MDs/psychiatrists; the lay testimony of the Veteran's spouse 
and children concerning his nightmares, combativeness and 
agitation because he thinks he was at war fighting "the 
enemy"; the Veteran's report of combat injury and incoming 
fire at aid stations where he was stationed, and of seeing 
and dreaming about people waiting for him as if on sick call; 
and the October 2002 VA examiner's observation that he 
exhibited possible visual hallucinations and avoidant 
behavior.  

Service personnel records show that the Veteran served in 
Korea from September 1950 to June 1951 and from December 1960 
to August 1961, and in Vietnam from April 1967 to April 1968 
and from March 1969 to May 1971.  His military occupational 
specialty was as a Medical Specialist.  He was awarded the 
Combat Medic Badge, and is shown as having participated in 
eleven campaigns, counter offensives, and interventions.  
Service treatment records reflect that the Veteran was 
wounded by enemy rifle fire in action in Korea in 1951.

Given the foregoing, the Veteran's service under combat 
conditions is conceded.  The fact he was wounded by enemy 
fire is a matter of record.  His other stressors, including 
exposure to enemy fire and exposure to the sick and wounded, 
are consistent with his service as a Medical Specialist under 
combat conditions.  No further verification is needed.

After review of the evidence of record at the time of the 
Veteran's death, the Board finds that the April 2005 
statement by the private physician that the Veteran 
manifested frequent hallucinations and flashbacks related to 
his military service, when placed in context with the visual 
hallucinations and nightmares described in October 2002 and 
the lay witness' description of the Veteran's nightmares, 
flashbacks, and hallucinations in 2006 is sufficient to form 
a nexus, or link, between those symptoms, ultimately 
diagnosed as PTSD in 2006, and the Veteran's stressors, 
identified in 2002 as his own combat injury, his exposure to 
sick and wounded, and his exposure to enemy fire directed 
toward the helicopters and landing areas at aid stations 
where he was working.  

There are no other medical opinions or findings of record at 
the time of the Veteran's death against a finding that PTSD 
was the result of stressors the Veteran experienced during 
his active service.

The evidence is at the very least in equipoise, the benefit 
of the doubt goes to the appellant, and service connection 
for PTSD for the purpose of accrued benefits is warranted.


ORDER

Service connection for PTSD for the purposes of accrued 
benefits is granted.


REMAND

The veteran died in June 2008 as the result of sepsis due to 
ischemic bowel.  Significant causes contributing to death 
were identified as Alzheimer's disease and renal failure.  At 
the time of his death he was service connected for post-
traumatic arthritis at T12-L1, status post fracture L1 
vertebrae evaluated as 40 percent disabling, residuals of 
vestibular neuronitis evaluated as 30 percent disabling, 
bilateral hearing loss evaluated as 20 percent disabling, 
tinnitus evaluated as 10 percent disabling, status post 
tonsillectomy evaluated as noncompensable, and allergic 
rhinitis evaluated as noncompensable.  His combined 
evaluation was 70 percent from February 2002, and he had been 
granted entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities from that date.

Furthermore, by this decision, service connection for PTSD 
for the purpose of accrued benefits has been granted.

The Board finds that the issue of service connection for the 
cause of the Veteran's death from a principle or contributing 
cause other than ischemic heart disease must be remanded to 
obtain an opinion as to whether the Veteran's service 
connected disabilities, including his now service-connected 
PTSD, caused or contributed to the his death.  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  In particular, ensure that all 
records from the Veteran's 
hospitalizations prior to his death, 
including any and all records of 
treatment accorded him at VA Medical 
Center (VAMC) San Antonio, Houston, and 
Waco, Texas and any other VAMC the 
appellant may identify are obtained.  In 
addition, obtain any and all records of 
treatment accorded the Veteran at Salado 
Creek Care Center in San Antonio, Texas, 
and Colonial Manor Nursing Home in New 
Braunfels, Texas and any other nursing 
home or facility at which the Veteran was 
treated either privately or at the 
direction or request of VA.

Obtain all release of private medical 
records required.  Conduct all follow-up 
indicated, document negative responses, 
and inform the appellant so that she may 
make attempts to procure the records on 
her own.

2.  After completion of #1, request a 
records review of the veteran's claims 
file by the appropriate medical 
professional to determine the cause of 
the veteran's death.  The claims folder, 
a copy of this remand, and a copy of the 
May 2010 hearing transcript must be 
provided to the examiner in conjunction 
with the records review.

The examiner should indicate whether it 
is at least as likely as not (i.e. 50 
percent or greater probability) that the 
Veteran's death from sepsis and ischemic 
bowel (with significant conditions 
contributing to death identified as 
Alzheimer's disease and renal failure) is 
(1) etiologically related to his active 
military service or (2) etiologically 
related to any of the Veteran's service-
connected disabilities, including the 
service-connected PTSD-as either the 
principle or contributory cause of death.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
appellant's claims for service connection 
for the Veteran's cause of death and for 
entitlement to DIC under 38 U.S.C.A. 
§ 1318 with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any other decision remains 
adverse to the appellant, provide her and 
her representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


